Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to teach every limitation of the independent claims. Bravomalo et al. (US PG Pub. No. US 2004/0131227) teaches a system and method which includes setting a muscle mass goal and providing an estimate of future muscle mass based on user behavior, but does not teach determining a numeric muscle tissue size rating at least by comparing the muscle tissue size to a goal. Appleby (US PG Pub. No. US 2017/0035352) teaches a user setting a fitness goal and tracking muscle mass to determine workout effectiveness, but does not teach determining a numeric muscle tissue size rating at least by comparing the muscle tissue size to a goal. Leinhard et al. (US PG Pub. No. US 2017/0046837) teaches quantifying lean muscle mass but does not teach determining a numeric muscle tissue size rating at least by comparing the muscle tissue size to a goal. Bottum et al. (US PG Pub. No. US PG Pub. No. US 2012/0165703) teaches determining a quantitative fitness score, including muscle strength, and providing instructions based on a user’s goals, but does not teach determining a numeric muscle tissue size rating at least by comparing the muscle tissue size to a goal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571)-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793